—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment as a computer project specialist after offending a co-worker by admonishing him about his personal life because it was not in accordance with claimant’s religious beliefs. The record reveals that, due to complaints from numerous co-workers, claimant had previously been counseled by the employer to refrain from espousing his religious beliefs in the workplace. Under these circumstances, the decision of the Unemployment Insurance Appeal Board that claimant knew or should have known that continued injection of his religious beliefs in the workplace could lead to his termination is supported by substantial evidence (see, e.g., Matter of Hall [Hudacs], 192 AD2d 1043, 1044; *759see generally, Matter of D’Amico [Roberts], 122 AD2d 472). Furthermore, we find no violation of claimant’s right to free speech (see, Matter of D’Amico [Roberts], supra, at 473-474).
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.